DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a partitioning module”, “a brightness adjustment parameter determining module”, and “an adjusting module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g., see ¶ 78 of the instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

	*Examiner notes that Applicant has accepted Examiner’s interpretation of the above limitations under 35 U.S.C. 112(f) (see Remarks filed 11/16/21, p. 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro (US 2014/0028734).

	Regarding claim 1, Fujishiro discloses a method for adjusting display brightness of a display panel, comprising: partitioning a display picture into N display areas 
	for an i-th display area in a current frame, determining first brightness statistical data based on brightness statistical data of each of first to (i-1)th display areas in the current frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127),
	and determining a brightness adjustment parameter for the i-th display area based on the first brightness statistical data, wherein, the brightness statistical data of each of the first to (i-1)-th display areas in the current frame comprises a sum of display data at respective pixels in the display area or a number of pixels where display data exceeds a set threshold in the display area (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127);
	and adjusting display brightness of the i-th display area in the current frame based on the brightness adjustment parameter, wherein N and i are positive integers greater than or equal to 2, and i is less than or equal to N (figs. 1-5, ¶ 50-72, luminance information multiplied by gain G to perform a display operation; see also ¶ 105-127).

th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); see also ¶ 105-127);
	and determining the brightness adjustment parameter based on the first brightness statistical data and the second brightness statistical data that are determined (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127).

	Regarding claim 4, Fujishiro discloses wherein determining second brightness statistical data comprises:3Attorney Docket No. BTGC-003-O1US determining the second brightness statistical data based on display data of the i-th to N-th display areas in the previous frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); average current based on pixel current calculated from luminance display data; see also ¶ 105-127).

	Regarding claim 5, Fujishiro discloses wherein determining second brightness statistical data further comprises: determining, for each display area of the i-th to N-th display areas in the previous frame, brightness statistical data of the display area based on display data of the display area, respectively (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); average current based on pixel current calculated from luminance display data; see also ¶ 105-127);
	determining the second brightness statistical data based on the brightness statistical data of each display area of the i-th to N-th display areas in the previous frame as determined (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); average current based on pixel current calculated from luminance display data; see also ¶ 105-127),
	wherein, the brightness statistical data of each of the i-th to N-th display areas in the previous frame comprises a sum of display data at respective pixels in the display area or a number of pixels where display data exceeds a set threshold in the display area (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average 

	Regarding claim 7, Fujishiro discloses wherein determining the brightness adjustment parameter based on the first brightness statistical data and the second brightness statistical data that are determined comprises: summing the first brightness statistical data and the second brightness statistical data to determine total brightness statistical data (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); see also ¶ 105-127);
	determining, according to a preset mapping relationship, a brightness adjustment parameter corresponding to the total brightness statistical data, and using the determined brightness adjustment parameter as the brightness adjustment parameter for the i-th display area in the current frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); LUT disclosed; see also ¶ 105-127).

	Regarding claim 8, Fujishiro discloses wherein the display picture is determined to be partitioned into the N areas in the horizontal or vertical direction based on a driving manner of the pixels in the display picture (figs. 1-5, ¶ 43-49, EL display device 

	Regarding claim 9, Fujishiro discloses wherein N=8 (figs. 1-5, ¶ 43-49, EL display device disclosed, pixel array driven on a line by line basis; see also ¶ 50-70, gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n), i.e., RG contains at least 8 lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro.

	Regarding claim 10, Fujishiro discloses a device for adjusting display brightness of a display panel, comprising: one or more processors (figs. 1-5, ¶ 43-49, image processor 20 disclosed; see also ¶ 50-70).

	However, Examiner takes official notice that the use of a memory to store computer-readable codes for an image processor are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the well-known memory storing computer-readable codes since such a modification achieves the predictable result of providing a computer with image processing capabilities.

	Regarding claim 11, Fujishiro discloses an apparatus for adjusting display brightness of a display panel, comprising: a partitioning module configured to partition a display picture into N display areas (abstract, figs. 1-5, ¶ 43-49, EL display device disclosed with image processor 20, pixel array driven on a line by line basis; see also ¶ 50-70, gain G is calculated for each line);
	a brightness adjustment parameter determining module configured to, for an i-th display area in a current frame, determine first brightness statistical data based on brightness statistical data of each of first to (i-1)-th display areas in the current frame (figs. 1-5, ¶ 50-70, EL display device with image processor 20 disclosed; e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127),
th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127);
	and an adjusting module configured to adjust display brightness of the i-th display area in the current frame based on the brightness adjustment parameter, wherein N and i are positive integers greater than or equal to 2, and i is less than or equal to N (figs. 1-5, ¶ 50-72, EL display device with image processor 20 disclosed, luminance information multiplied by gain G to perform a display operation; see also ¶ 105-127).
	Given Examiner’s interpretation of the above claim limitations under 35 U.S.C. 112(f), Fujishiro fails to explicitly disclose the above claimed ‘modules’ as comprising a processor and memory (see figs. 8-9 and ¶ 78 of Applicant’s specification).  However, Examiner takes official notice that the use of a memory to store computer-readable codes for an image processor are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the well-known memory storing 

	Regarding claim 12, Fujishiro discloses a display device, comprising the apparatus for adjusting display brightness of a display panel of claim 11 (figs. 1-5, ¶ 43-49).

	Regarding claim 13, Fujishiro fails to explicitly disclose a non-transitory computer-readable storage medium having stored therein computer-readable codes that, when run by one or more processors, execute the method for adjusting display brightness of a display panel of claim 9.
	However, Examiner takes official notice that the use of a non-transitory computer-readable storage medium to store computer-readable codes for an image processor are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the well-known non-transitory computer-readable storage medium storing computer-readable codes since such a modification achieves the predictable result of providing a computer with image processing capabilities.

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.  Regarding claims 1 and 11, Applicant argues that in Fujishiro, “the calculation of gain is performed for each line.  In order to calculate the gain for the luminance information of each line, it is necessary to calculate the gain of the line based on the image data (average current) of the area RG in front of the line, and apply the calculated gain to the line, so the amount of computation and complexity are large” (Remarks, pp. 10-11).  Applicant further argues that “the method by simple summation of the display data (gray scale value) or number summation in present application is much easier” (Remarks, pp. 11-12).
	However, whether or not this is true, Applicant’s arguments are not germane as Applicant’s claims fail to preclude large and/or complex computations.  Applicant’s claims merely require “brightness statistical data … comprises a sum of display data at respective pixels in the display area or a number of pixels where display data exceeds a set threshold in the display area” (e.g., see claim 1).  As Fujishiro clearly utilizes an average current for the target area (see Fujishiro, ¶ 50-70; see also ¶ 105-127), and an average is well understood as a sum of values divided by the number of values summed, Fujishiro therefore discloses brightness statistical data comprising a sum of display data as is claimed.  The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626